Title: To George Washington from Wilson Allen, 29 May 1799
From: Allen, Wilson
To: Washington, George



Sir
Richmond May 29th 1799.

Your letter of date the 26th inst. covering a deed to Genl Lee, for lands lying in Kentucky, I recd last evening.

I rather think that when Mr B. Washington requested the deed to be sent to me to be recorded, he must have forgot that the lands thereby conveyed lay in Kentucky—for it appears very evident, that all that cou’d legally be done with it by any Court in this state, has already been done by the Court of Fairfax County. The Clerk of that Court perhaps had better comply with the act of Congress for authenticating records &c. before the deed is sent where it ought properly to be recorded—but nothing farther appears to me now necessary. However Sir you or Mr B. W. may wish it spread on the records of this Court for some particular reason—if so I will with infinite pleasure present it to the Judges at the next term for their directions relative to it. Please to excuse the liberty I have taken, and beleive me to be sir with the greatest esteem & respect, Yr very Humble Servt

Wilson Allen

